Exhibit 10.3

BB&T CORPORATION

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

Performance Unit Award Agreement

 

Name of Participant:    <<First Name>> <<MI>> <<Last Name>> Grant Date:   
February 21, 2012 Performance Period:    January 1, 2012 through December 31,
2014

THIS AGREEMENT (the “Agreement”), made effective as of February 21, 2012 (the
“Grant Date”), between BB&T CORPORATION, a North Carolina corporation (“BB&T”),
and <<First Name>> <<MI>> <<Last Name>>, an Employee (the “Participant”).

RECITALS:

BB&T desires to carry out the purposes of the BB&T Corporation Amended and
Restated 2004 Stock Incentive Plan, as it may be amended and/or restated (the
“Plan”), by affording the Participant a long-term incentive compensation
opportunity as hereinafter provided.

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Incorporation of Plan. The rights and duties of BB&T and the Participant
under this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in the Agreement and those
of the Plan, the provisions of the Plan shall govern. Unless otherwise provided
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.

2. Performance Award. Subject to the terms of this Agreement and the Plan, BB&T
hereby grants the Participant a long-term incentive compensation opportunity
relating to Performance Units (the “Award”) in accordance with the following
provisions:

(a) Performance Period. The performance period (“Performance Period”) for the
Award shall be January 1, 2012 through December 31, 2014.

(b) Partial Performance Period.

 

  (i)

(1) Death or Disability. If the Participant ceases to be a Participant in the
Plan during the Performance Period due to the Participant’s termination of
employment due to death or Disability, the Participant’s Award for the
Performance Period shall be payable in accordance with this Agreement, based
solely upon the attainment of at least the Threshold Level of Performance as
provided in Section 2(c) herein, and prorated to reflect such



--------------------------------------------------------------------------------

  Participant’s actual number of full months of employment during the
Performance Period; provided that, for the avoidance of doubt, in the case of a
Change of Control, the Performance Period shall end as of the date of the Change
of Control and payment shall be made (for Participants who are not Employees on
the date of the Change of Control), within ninety (90) calendar days following a
Change of Control as provided in Section 5(b) herein, at one hundred percent
(100%) of the Participant’s Target % with the Target Level of Achievement being
deemed attained for the Performance Period as of the date of the Change of
Control and prorated to reflect such Participant’s actual number of full months
of participation during the Performance Period through the date of the Change of
Control. For the avoidance of doubt, the phrase “termination of employment”
means a Separation from Service.

(2) Involuntary Termination Without Cause and Retirement. If the Participant
ceases to be a Participant in the Plan during the Performance Period due to the
Participant’s termination of employment (A) involuntarily by the Company and/or
its Affiliates without Cause, or (B) due to Retirement, the Participant’s Award
for the Performance Period shall be payable in accordance with this Agreement,
based solely upon the attainment of Performance Measures as provided in
Section 2(c) herein, and prorated to reflect such Participant’s actual number of
full months of employment during the Performance Period; provided that, for the
avoidance of doubt, in the case of a Change of Control, the Performance Period
shall end as of the date of the Change of Control and payment shall be made (for
Participants who are not Employees on the date of the Change of Control), within
ninety (90) calendar days following a Change of Control as provided in
Section 5(b) herein, at one hundred percent (100%) of the Participant’s Target %
with the Target Level of Achievement being deemed attained for the Performance
Period as of the date of the Change of Control and prorated to reflect such
Participant’s actual number of full months of participation during the
Performance Period through the date of the Change of Control. A termination
shall be for “Cause” if the termination of the Participant’s employment by the
Company and/or its Affiliates is on account of the Participant’s (x) dishonesty,
theft or embezzlement; (y) refusal or failure to perform the Participant’s
assigned duties for BB&T or an Affiliate in a satisfactory manner; or
(z) engaging in any conduct that could be materially damaging to BB&T or its
Affiliates without a reasonable good faith belief that such conduct was in the
best interest of BB&T or any of its Affiliates. The determination of whether
termination is for Cause shall be made by the Administrator (or its designee, to
the extent permitted under the Plan), and its determination shall be final and
conclusive. For the avoidance of doubt, the phrase “termination of employment”
means a Separation from Service.

 

- 2 -



--------------------------------------------------------------------------------

  (ii) Change of Control. If, while the Participant is an Employee, there is a
Change of Control during the Performance Period, the Participant’s Award for the
Performance Period shall be payable in accordance with this Agreement at one
hundred percent (100%) of the Participant’s Target % with the Target Level of
Achievement being deemed attained for the Performance Period as of the date of
Change of Control and prorated to reflect such Participant’s actual number of
full months of participation during the Performance Period through the date of
the Change of Control.

 

  (iii) (1) For purposes of Section 2(b)(ii) above, a “Change of Control” will
be deemed to have occurred on the earliest of the following dates: (A) the date
any person or group of persons (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), together with
its affiliates, excluding employee benefit plans of BB&T and its Affiliates, is
or becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
thirty percent (30%) or more of the combined voting power of BB&T’s then
outstanding securities; or (B) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of BB&T (other than such an offer
by BB&T for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any consecutive twelve- (12-)
month period during the Performance Period of the Award constituted BB&T’s
Board, plus new directors whose election or nomination for election by BB&T’s
shareholders is approved by a vote of at least two-thirds of the directors still
in office who were directors at the beginning of such twelve- (12-) month period
(collectively, the “Continuing Directors”), cease for any reason during such
twelve- (12-) month period to constitute at least two-thirds of the members of
such board of directors; (C) the date the shareholders of BB&T approve an
agreement for the sale or disposition by BB&T of all or substantially all of
BB&T’s assets within the meaning of Section 409A; or (D) the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of BB&T that, together with stock held by such person or group constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of BB&T within the meaning of Section 409A.

 

- 3 -



--------------------------------------------------------------------------------

(2) Notwithstanding Section 2(b)(iii)(1) above, the term “Change of Control”
shall not include any event that is a “Merger of Equals.” For purposes of the
Plan and this Agreement, the term “Merger of Equals” means any event that would
otherwise qualify as a Change of Control if the event (including, if applicable,
the terms and conditions of the related agreements, exhibits, annexes, and
similar documents) satisfies all of the following conditions as of the date of
such event: (A) the Board of BB&T or, if applicable, a majority of the
Continuing Directors has, prior to the change in control event, approved the
event; (B) at least fifty percent (50%) of the common stock of the surviving
corporation outstanding immediately after consummation of the event, together
with at least fifty percent (50%) of the voting securities representing at least
fifty percent (50%) of the combined voting power of all voting securities of the
surviving corporation outstanding immediately after the event shall be owned,
directly or indirectly, by the persons who were the owners, directly or
indirectly, of the common stock and voting securities of BB&T immediately before
the consummation of such event in substantially the same proportions as their
respective direct or indirect ownership immediately before such event of the
common stock and voting securities of BB&T, respectively; (C) at least fifty
percent (50%) of the directors of the surviving corporation immediately after
the event shall be composed of directors who were Directors or Continuing
Directors immediately before the event; and (D) the person who was the Chief
Executive Officer (“CEO”) of BB&T immediately before the event shall be the CEO
of the surviving corporation immediately after the event. If a transaction
constitutes a Merger of Equals, then, notwithstanding the provisions of
Section 2(b)(iii)(1) above, the vesting of the Award will not be accelerated due
to the Merger of Equals, but the Award shall instead continue to vest, if at
all, in accordance with the provisions of Sections 2, 3 and 4 herein.

(c) Performance Measures for Award. The pre-established three- (3-) year
Performance Period’s Performance Measure (as defined in Section 2(c)(i) below)
applicable to the Award, the Participant’s targeted percentage of the
Participant’s average base salary during the Performance Period (“Participant’s
Target %”), Levels of Achievement, and the potential projected cash payout to
the Participant, based upon the Level of Achievement, are as follows:

 

  (i) Performance Measure: The average return on shareholders’ common equity for
BB&T during the Performance Period determined in accordance with United States
generally accepted accounting principles (“BB&T GAAP ROCE”) relative to the
average, by company, return on shareholders’ common equity achieved by each
company of the Peer Group during the Performance Period (“Peer Group GAAP
ROCE”).

 

- 4 -



--------------------------------------------------------------------------------

  (ii) For purposes of the Award, there shall be levels of achievement (“Levels
of Achievement”), including, threshold (“Threshold”), target (“Target”), and
maximum (“Maximum”). The Threshold Level of Achievement shall be a BB&T GAAP
ROCE of at least the twenty-fifth (25th) percentile of the Peer Group GAAP ROCE;
the Target Level of Achievement shall be a BB&T GAAP ROCE of at least the
fiftieth (50th) percentile of the Peer Group GAAP ROCE; and the Maximum Level of
Achievement shall be a BB&T GAAP ROCE of at least the seventy-fifth
(75th) percentile of the Peer Group GAAP ROCE. The Levels of Achievement range
from the Threshold Level of Achievement to the Maximum Level of Achievement as
illustrated in the Level of Achievement Chart attached hereto as Exhibit A and
made a part hereof.

 

  (iii) For avoidance of doubt in the interpretation of the Exhibit A Level of
Achievement Chart, there will not be an Award payout if the Threshold Level of
Achievement is not attained for the Performance Period. If the Threshold Level
of Achievement is attained for the Performance Period, the Award payout to the
Participant will be, subject to a negative discretion reduction by the
Administrator, one hundred percent (100%) of the Participant’s Target %. If the
Target Level of Achievement is attained for the Performance Period, the Award
payout to the Participant will be, subject to a negative discretion reduction by
the Administrator, one hundred fifty percent (150%) of the Participant’s Target
%. If the Maximum Level of Achievement is attained for the Performance Period,
the Award payout to the Participant will be, subject to a negative discretion
reduction by the Administrator, two hundred percent (200%) of the Participant’s
Target %.

 

  (iv) The projected Award payout to the Participant, if either the Target Level
of Achievement or if the Maximum Level of Achievement is attained for the
Performance Period, is summarized in the following chart (with certain
assumptions concerning the Participant’s base salary for 2012, 2013, and 2014):

 

2012  Base
Salary1   2013 Base
Salary1     2014 Base
Salary1     Participant’s
Target %     Target Payout (if
Target Level of
Achievement
Attained)2     Maximum Payout
(if Maximum
Level of
Achievement is
Attained)2     Performance
Units3 $               $                   $                                  % 
  $              4    $              4   

 

1 

Solely for illustration purposes, projections assume certain salary increases on
April 1st of each year. Projections do not reflect negative discretion
reductions by the Administrator.

2 

The projected payouts will change based upon the Participant’s actual base
salary for 2012, 2013, and 2014.

3 

Performance Unit calculation is based upon a grant price of $         for
projected Award purposes only.

4 

Pursuant to the terms of the Plan, in the Administrator’s discretion Performance
Awards may be payable in cash, in shares of Common Stock, or in a combination of
both. For projection purposes only, cash amounts are used.

 

- 5 -



--------------------------------------------------------------------------------

  (v) For purposes hereof, the term “Peer Group” means Comerica Incorporated;
Fifth-Third Bancorp; Huntington Bancshares, Incorporated; KeyCorp; M&T Bank
Corporation; PNC Financial Services Group, Inc.; Regions Financial Corporation;
SunTrust Banks, Inc.; U.S. Bancorp; and Zions Bancorporation.

3. Vesting of Award. Subject to the terms of the Plan and the Agreement
(including but not limited to the provisions of Sections 2, 4 and 5 herein), the
Award shall be 100% vested and earned on January 1, 2015, following the
December 31, 2014 expiration of the Performance Period. The Administrator has
sole authority to determine whether and to what degree the Award has vested and
is payable and to interpret the terms and conditions of this Agreement and the
Plan.

4. Forfeiture of Award. Except as may be otherwise provided in the Plan or in
this Agreement (including, without limitation, the provisions of Section 2(b)
herein), in the event that the employment of the Participant with BB&T or an
Affiliate terminates for any reason and the Award has not vested pursuant to
Section 3, then the Award, to the extent not vested as of the Participant’s
termination of employment date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award or the shares of Common Stock underlying the Award. The Administrator
(or its designee, to the extent permitted under the Plan) shall have sole
discretion to determine if a Participant’s rights have terminated pursuant to
the Plan and this Agreement, including but not limited to the authority to
determine the basis for the Participant’s termination of employment. The
Participant expressly acknowledges and agrees that, except as otherwise provided
in this Agreement, the termination of the Participant’s employment shall result
in forfeiture of the Award and any underlying payout to the extent the Award has
not vested as of the Participant’s termination of employment date.

5. Award Payout.

(a) The Award and the number of Performance Units that the Award represents
shall, if at least the Threshold Level of Performance is met, be payable, and
paid, in cash, shares of Common Stock, or a combination of cash and shares of
Common Stock, as determined by the Administrator in its sole discretion.

(b) Award payout shall, upon vesting of the Award, be made to the Participant
(or in the event of the Participant’s death, to the Participant’s beneficiary or
beneficiaries) in a lump sum within ninety (90) calendar days following the end
of the Performance Period; or if a Change of Control occurs during the
Performance Period, payment shall be made in a lump sum within ninety
(90) calendar days following the Change of Control (provided that if such 90-day
period begins in one calendar year and ends in another, the Participant (or the
Participant’s beneficiary or beneficiaries) shall not have the right to
designate the calendar year of payment). Notwithstanding the foregoing, if the
Participant is or may be a Specified Employee, a distribution due to Separation
from Service may not be made until within the thirty- (30-) day period
commencing with the first day of the seventh month following the month of
Separation

 

- 6 -



--------------------------------------------------------------------------------

from Service, or, if earlier, the date of death of the Participant (with all
such payments that otherwise would have been made during such six-month period
to be made during the seventh month following Separation from Service), in each
case except as may be otherwise permitted under Section 409A.

6. No Right to Continued Employment or Service. Neither the Plan, the grant of
the Award, nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employment or service of BB&T or an
Affiliate or affect in any way with the right of BB&T or an Affiliate to
terminate the Participant’s employment or service at any time. Except as
otherwise expressly provided in the Plan or this Agreement or as determined by
the Administrator, all rights of the Participant with respect to the Award shall
terminate upon termination of the employment or service of the Participant with
BB&T or an Affiliate. The grant of the Award does not create any obligation on
the part of BB&T or an Affiliate to grant any further awards. So long as the
Participant shall continue to be an Employee of BB&T or an Affiliate, the Award
shall not be affected by any change in the duties or position of the
Participant.

7. Nontransferability of Award and Shares. The Award, and any Award payout,
shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession. The
designation of a beneficiary in accordance with Plan procedures does not
constitute a transfer.

8. Superseding Agreement: Binding Effect. This Agreement supersedes any
statements, representations or agreements of BB&T with respect to the grant of
the Award or any related rights, and the Participant hereby waives any rights or
claims related to any such statements, representations or agreements. This
Agreement does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, employment agreement or any
other similar agreement between the Participant and BB&T or an Affiliate,
including, but not limited to, any restrictive covenants contained in such
agreements.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
principles of conflicts of law, and in accordance with applicable United States
federal laws.

10. Amendment and Termination, Waiver. Subject to the terms of the Plan, this
Agreement may be amended or terminated only by the written agreement of the
parties hereto. The waiver by BB&T of a breach of any provision of the Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Section 409A and federal securities laws), and the Participant hereby consents
to any such amendments to the Plan and this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

11. Withholding; Tax Matters.

(a) BB&T or an Affiliate shall report all income and withhold all required
local, state, federal, foreign income and other taxes and any other amounts
required to be withheld by any governmental authority or law from any amount
payable in cash with respect to the Award. Prior to the delivery or transfer of
any shares of Common Stock or any other benefit conferred under the Plan, BB&T
shall require the Participant to pay to BB&T in cash the amount of any tax or
other amount required by any governmental authority to be withheld and paid over
by BB&T or an Affiliate to such authority for the account of such recipient.
Notwithstanding the foregoing, the Administrator may establish procedures to
permit a recipient to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income, employment and other tax
obligations relating to the Award, by electing (the “election”) to have BB&T
withhold shares of Common Stock from the shares of Common Stock to which the
recipient is entitled. The number of shares of Common Stock to be withheld shall
have a Fair Market Value as of the date that the amount of tax to be withheld is
determined as nearly equal as possible to the amount of such obligations being
satisfied. Each election must be made in writing to the Administrator in
accordance with election procedures established by the Administrator.

(b) BB&T has made no warranties or representations to the Participant with
respect to the tax consequences (including but not limited to income tax
consequences) related to the Award or the payout, if any, pursuant to the Award,
and the Participant is in no manner relying on BB&T or its representatives for
an assessment of such tax consequences. The Participant acknowledges that there
may be adverse tax consequences with respect to the Award and that the
Participant should consult a tax advisor. The Participant acknowledges that the
Participant has been advised that the Participant should consult with the
Participant’s own attorney, accountant, and/or tax advisor regarding the
decision to enter into this Agreement and the consequences thereof. The
Participant also acknowledges that BB&T has no responsibility to take or refrain
from taking any actions in order to achieve a certain tax result for the
Participant.

12. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement are
final and binding on the parties hereto.

13. Notices. Any and all notices under this Agreement shall be in writing and
sent by hand delivery or by certified or registered mail (return receipt
requested and first-class postage prepaid), in the case of BB&T, to its Human
Systems Division, 200 West Second Street (27101), PO Box 1215, Winston-Salem, NC
27102, attention: Human Systems Division Manager, and in the case of the
Participant, to the last known address of the Participant as reflected in BB&T’s
records.

14. Severability. The provisions of this Agreement are severable; and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

- 8 -



--------------------------------------------------------------------------------

15. Compliance with Laws, Restrictions on Award and Shares of Common Stock. BB&T
may impose such restrictions on the Award and the shares of Common Stock or
other benefits underlying the Award or relating to the payout of the Award as it
may deem advisable, including without limitation restrictions under the federal
securities laws, federal tax laws, the requirements of any stock exchange or
similar organization and any blue sky, state or foreign securities laws
applicable to such Award or shares of Common Stock. Notwithstanding any other
provision in the Plan or this Agreement to the contrary, BB&T shall not be
obligated to issue, deliver or transfer any shares of Common Stock, make any
other distribution of benefits under the Plan, or take any other action, unless
such delivery, distribution or action is in compliance with all applicable laws,
rules and regulations (including but not limited to the requirements of the
Securities Act). BB&T may cause a restrictive legend or legends to be placed on
any certificate for shares of Common Stock issued pursuant to the Award in such
form as may be prescribed from time to time by applicable laws and regulations
or as may be advised by legal counsel.

16. Successors and Assigns. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and the Participant’s executors, administrators and permitted
transferees and beneficiaries and BB&T and its successors and assigns.

17. Counterparts, Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

18. Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, BB&T may reduce the amount of any benefit or payment otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to BB&T or an Affiliate that is or becomes due and payable, and
the Participant shall be deemed to have consented to such reduction; provided,
however, that to the extent Section 409A is applicable, such offset shall not
exceed the greater of Five Thousand Dollars ($5,000) or the maximum offset
amount then permitted under Section 409A.

19. Adjustment of Award.

(a) The Administrator shall have authority to make adjustments to the terms and
conditions of the Award in recognition of unusual or nonrecurring events
affecting BB&T or any Affiliate, or the financial statements of BB&T or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.

(b) Notwithstanding anything contained in the Plan or elsewhere in this
Agreement to the contrary, (i) the Administrator, in order to comply with
applicable law (including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act)

 

- 9 -



--------------------------------------------------------------------------------

and any risk management requirements and/or policies adopted by BB&T, retains
the right at all times to decrease or terminate the Award and payments under the
Plan, and any and all amounts payable under the Plan or paid under the Plan
shall be subject to clawback, forfeiture, and reduction to the extent determined
by the Administrator as necessary to comply with applicable law and/or policies
adopted by BB&T; and (ii) in the event any legislation, regulation(s), or formal
or informal guidance require(s) any compensation payable under the Plan
(including, without limitation, the Award) to be deferred, reduced, eliminated,
or subjected to vesting, the Award shall be deferred, reduced, eliminated, paid
in a different form or subjected to vesting or other restrictions as, and solely
to the extent, required by such legislation, regulation(s), or formal or
informal guidance.

20. Award Conditions.

(a) Notwithstanding anything in the Plan or this Agreement to the contrary, to
the extent that either (i) the Administrator or the Board of Governors of the
Federal Reserve System determines that any change to the Plan and/or this
Agreement is required, necessary, advisable, or deemed appropriate to improve
the risk sensitivity of the Award, whether by (a) adjusting the Award
quantitatively or judgmentally based on the risk the Participant’s activities
pose to BB&T or an Affiliate; (b) extending the Restriction Period for
determining the Award; (c) extending the Restriction Period and adjusting for
actual losses or other performance issues; or (d) otherwise as required by the
Administrator or the Federal Reserve System; or (ii) the Administrator or the
United States government (including, without limiting any agency thereof)
determines that any change to the Plan and/or this Agreement is required,
necessary, advisable, or deemed appropriate to comply with any applicable law,
regulation, or requirement; then this Agreement and/or the Award shall be
automatically amended to incorporate such change, without further action of the
Participant, and the Administrator shall provide the Participant notice thereof.

(b) Notwithstanding anything contained in the Plan or this Agreement to the
contrary, to the extent that either the Administrator or the United States
government (including, without limitation, any agency thereof) determines that
the Award granted to the Participant pursuant to this Agreement is prohibited or
substantially restricted by, or subjects BB&T or an Affiliate to any adverse tax
consequences that BB&T or an Affiliate is not otherwise subject to on the Grant
Date because of, any current or future United States law, any rule, regulation,
or other authority, then this Agreement shall automatically terminate effective
as of the Grant Date and the Award shall automatically be cancelled as of the
Grant Date without further action on the part of the Administrator or the
Participant and without any compensation to the Participant for such termination
and cancellation. The Administrator agrees to provide notice to the Participant
of any such termination and cancellation.

[Signature Page to Follow]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed in behalf of BB&T and by
the Participant effective as of the day and year first above written.

 

BB&T CORPORATION By:  

 

PARTICIPANT

 

<<First Name>> <<MI>> <<Last Name>>

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT A

TO

BB&T CORPORATION

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

PERFORMANCE UNIT AWARD AGREEMENT

Level of Achievement Chart

(January 1, 2012 through December 31, 2014 Performance Period - 2015 Payout)

 

Level of
Achievement

  

Percentile Performance

BB&T GAAP ROCE(1) Relative

to Peer Group GAAP ROCE(1)

     Payout Percent of Participant’s
Target % Subject to Negative
Discretion of Administrator

Maximum

   75th Percentile or greater      200%    (Subject to Negative Discretion
Reduction of up to 50 percentage points)

Target

   50th Percentile or greater but less than 75th Percentile      150%   
(Subject to Negative Discretion Reduction of up to 50 percentage points)

Threshold

   25th Percentile or greater but less than 50th Percentile      100%   
(Subject to Negative Discretion Reduction of up to 50 percentage points)    Less
than 25th Percentile      0%   

 

(1) Subject to adjustments for unusual or nonrecurring items or events.

 

A-1